Judgment unanimously affirmed without costs. Memorandum: We reject claimant’s contention that the award of damages for injuries sustained in two incidents at Attica Correctional Facility (Livingston v State of New York, 254 AD2d 694) was inadequate. The record establishes that claimant suffered a cut on his right eyelid and a bruise on his right arm. There is no evidence to support the contention of claimant on summation that he sustained a chipped tooth in one of the incidents, and the testimony of claimant that he sustained a dislocated shoulder was refuted by the testimony of the nurse who examined him after the second incident. In addition, the record does not support the contention of claimant that he is entitled to further damages for “enduring the horror of the assault” (cf., Miller v State of New York, 110 AD2d 627). We reject claimant’s further contention that the Court of Claims erred in awarding interest in this personal injury action from the date on which the decision was rendered rather than from the date on which the claim was filed (see, CPLR 5002; Love v State of New York, 78 NY2d 540, 542; Matter of CNA Ins. Cos. [Grandstaff], 211 AD2d 676; cf., CPLR 5001 [b]). (Appeal from Judgment of Court of Claims, NeMoyer, J. — Damages.) Present — Pigott, Jr., P. J., Green, Pine, Hayes and Hurlbutt, JJ.